DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4–11, 13–19, and 21–24 are pending. Claims 13–19, 21, and 22 stand withdrawn. Thus, in total, claims 1, 4–11, and 23–25 are the subject of this Office Action.
Claim Interpretation
The claims appear to be directed to embodiments of a fluid flow circuit system. According to 35 U.S.C. § 101, there are four statutory categories of patentable subject matter: a process, machine, manufacture, or composition of matter. With these findings in mind, Examiner is interpreting the claimed fluid flow circuit systems as machines (i.e., apparatus). If Applicant believes that another interpretation should be applied, then Applicant’s guidance is respectfully and courteously requested.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) because these claim limitations use generic placeholders (“device”, “body”) coupled with functional language (“fluid processing”, “stationary”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “disposable module” (see, e.g., clm. 6); “durable module” (id.); and “stationary body” (clm. 12).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the Specification as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structures described in the Specification for these limitations: (1) the structure corresponding to the claimed “disposable module” appear to be disclosed as item A in Figure 3; (2) the structure corresponding to the claimed “durable module” appears to be disclosed as item B in Figure 3; and (3) the structure for the “stationary body” appears to correspond to item 30 in at least Figures 7–9 of Applicant’s submitted drawings.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. When looking to Applicant’s disclosure, specific support for this claim was unable to be located. Should there be support for this claim, it is humbly requested that it be pointed out.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4–11, 24, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites a first limitation: 
“wherein the loading platform is configured to engage at least one of the housing, separator, and plurality of flow paths”. 
(Clm. 6, ll. 9–10.) With this first limitation in mind, the claim also recites the following second limitation: 

(Id. at ll. 12–14.) To this end, the first limitation suggests that the loading platform can engage the housing, the separator, or the plurality of flow paths. However, the second limitation appears to convey that the entire housing has to move. Thus, it is unclear whether or not the instant claim is requiring that the loading platform engages, inter alia, the housing.
In view of the foregoing, claim 6 appears to be indefinite. Additionally, the claims depending from claim 6 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4–11, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odak.1
With respect to claim 6, Odak discloses a fluid flow circuit system comprising an “integral cassette and separator” 16 (hereafter “integral assembly”). (Odak FIGs. 1, 6.) The integral assembly includes a housing defined by at least: base 62, backing 62, backing 64, and “sub-housing” 96. (Odak FIGs. 6, 7.) As shown in Figure 7 of Odak, the housing has a plurality of openings. Likewise, the instant figure also depicts a plurality of flow paths communicating between an interior and Id.)
Odak’s fluid flow circuit system further comprises a loading platform defined by: (1) an actuator area 32; and (2) a separator-receiving area 68. (Odak FIG. 6.) The loading platform appears to be configured to engage the housing, the separator, and the plurality of flow paths. (Id.)
Additionally, the loading platform also appears to be configured in the manner described in lines 11–14 of claim 6. In particular, Figure 6 depicts an upper half of a suitcase and a lower half of a suitcase, both halves connected by a pivoting joint. The upper half appears as though it can be lifted whilst the lower half stays in contact with the ground. (See, e.g., Odak FIG. 1.) Thus, the upper half can undergo, inter alia, upward translational motion which is at least partially independent of rotational motion of the lower half: via the pivoting joint. Furthermore, during such upward translational motion, the entire housing of the disposable module can move with respect to at least the lower half of the suitcase. (Id. FIGs. 2, 3.)
With respect to claim 1, as shown in Figure 1 of Odak, the separator is located in the middle of the plurality of the flow paths. Likewise, each fluid path connects to the separator. (Id. FIG. 1; see also FIG. 5 (showing each flow path connecting to separator 44).) Thus, in view of these findings, the concept of “the separator [being] disposed substantially at the center of the plurality of the flow paths” is considered to be within the teaching of Odak, since: (1) Odak’s separator is located in the middle of the plurality of flow paths; and (2) each flow path connects to the separator. 
With respect to claim 5, the housing and the plurality of flow paths are in a form of a molded cassette. (See, e.g., Odak FIGs. 6, 7.)
With respect to claim 7, the plurality of flow paths includes at least port P1 and flow segments 124. (Odak FIGs. 6, 7, 10, 11.) Furthermore, in reference to Figure 11 of Odak, port P1 is interpreted to be a first flow path and is envisaged as being within a first horizontal plane (extending from left to right). Similarly, at the bottom right of the instant figure is a horizontal flow segment labelled 124. (Id.) This flow segment is interpreted to be a second flow path. Also, based on the instant 
With respect to claim 8, the first and second horizontal planes are envisaged as being parallel to each other: since both planes extend from left to right and the second horizontal plane is lower than the first horizontal plane. (Id.)
With respect to claim 4, in the bottom right corner of Odak’s Figure 11, there exists a flow segment which is perpendicular to the second flow path and extends vertically. This vertical flow segment is interpreted to be a third flow path. Furthermore, the third flow path is envisaged as being disposed within a vertical plane (extending from top to bottom) such that this vertical plane is disposed transverse to the first and second horizontal planes.

With respect to claim 9, a separator drive motor is disposed on the loading platform and configured to engage the separator. (Odak FIG. 6 (showing a drive motor under separator-receiving area 68).)
With respect to claim 10, the plurality of flow paths are disposed adjacent to corresponding clamps of the loading platform when the separator and the separator drive motor are engaged. (Odak FIG. 6 (depicting clamps at the top and bottom of actuator area 32—which are adjacent to the plurality of flow paths in cassette 16 when the cassette is mounted (as shown in Figure 2)).) In addition, the plurality of flow paths are also disposed adjacent to corresponding pumps (i.e., the other valves/pumps in array 66 aside from the valve or pump undergoing translational motion) of the remainder of the durable module when the separator and the separator drive motor are engaged: since, the cassette 16 is adjacent to the remaining valve/pumps in the array.
With respect to claim 11, as explained in the rejection of claim 10 supra, the remainder of the durable module includes at least one pump that undergoes translational motion. And the translational motion of this at least one pump is independent of the other pumps in array 66. Given that the loading platform comprises these other pumps, the limitations of the instant claim are considered to be within the teaching of Odak: since the remainder of the durable module includes 
Claim 23 appears to share overlapping limitations with claim 6. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 6 supra applies. Claim 23 appears to differ from claim 6 in that claim 23 specifies: (1) that the durable module includes at least one pump; and (2) that the loading platform is configured to undergo translational motion at least partially independent of a remainder of the durable module so as to move at least a portion of the disposable module toward and into engagement with the at least one pump. Respectfully, these additional limitations appear to be within the teaching of Odak. In particular, Odak’s durable module includes at least one pump. (Odak FIG. 6 (showing pump actuators 66).) Likewise, for at least the reasons explained in the rejection of claim 6 supra, Odak’s loading platform appears to be configured to undergo translational motion independent of a remainder of the durable module. (§ 5.2.1 supra.) To this end, this translational motion is considered to move at least a portion of the disposable module (e.g., the integral assembly) into engagement with the at least one pump. (Odak FIG. 6.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Odak.
With respect to claim 1, as explained above, the presently claimed invention appears to be anticipated by Odak. (§ 5.2.2 supra.) However, in addition to these determinations, the presently claimed invention is also found to be obvious over Odak for at least the following reasons.
Previously it has been held that when a claimed device differs from the prior art only with regard to the positioning of an object, and the position of said object does not modify the device’s operation, the claimed invention is unpatentable over the prior art. See MPEP § 2144.04(IV)(C) (citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).) 
As explained above, Odak’s separator appears to be in the middle of the plurality of flow paths. (See, e.g., Odak FIGs. 1, 2.) Furthermore, each of the flow paths appear to connect to the separator. (Id.; see also FIG. 5.) For at least these reasons, Odak’s separator is interpreted as being disposed substantially at the center of the plurality of flow paths. However, in addition, it is respectfully submitted that the function of the separator is to collectively process and generate various fluids corresponding to the bags (18, 58, 60, 62, etc.) shown in at least Figure 1. And, as it pertains to this function, it is also respectfully submitted that adjusting the position of the separator relative to the plurality of flow paths (e.g., by lengthening or shortening one or more of the flow paths) would not modify the function of the separator nor its operation of processing and generating various fluids because inter alia: (1) fluid would still be delivered to the separator for separation, via one or more of the flow paths; and unpatentable over Odak, viz., because even if one were to assume that the position of the presently claimed separator was different from the position of Odak’s separator, the position of either separator would not modify their operation.
With this in mind, it is respectfully submitted that it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415–16. As explained above, adjusting the position of Odak’s separator relative to the plurality of flow paths (e.g., by lengthening or shortening one or more of the flow paths) would not modify the function of the separator nor its operation of processing and generating various fluids. Thus, in general, it is respectfully submitted that those skilled in the art would have reasonably predicted that disposing a separator substantially at the center of a plurality of flow paths would facilitate the separator’s normal function(s): e.g., separating at least one fluid into additional fluids. Likewise, as it pertains specifically to Odak’s invention, the various fluids in the plurality of flow paths are collectively pushed and pulled through said flow paths via several pumps. (See, e.g., Odak paragraph bridging cols. 7–8.) And when viewing Odak’s disclosure, one skilled in the art would have been motivated to dispose the separator substantially at the center of the plurality of flow paths so that each pump transports fluid about the same distance. Put another way, each pump has to do mechanical work in order to push or pull fluid. Thus, one skilled in the art would have been motivated to dispose the separator substantially at the center of the plurality of flow paths so that each pump does about the same amount of mechanical work—or in other words, no single pump is required to work harder than the others. For at least these reasons, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to dispose Odak’s separator substantially at the center of the plurality of the flow paths, in order to: (A) yield the predictable result of separating at least one fluid into additional fluids; and (B) ensure that no single pump has to do an excessive amount of work in transporting fluid. KSR.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Odak in view of Truitt2 and Giesler.3
With respect to claim 24, Odak does not appear to specify the features of the instant claim.
Truitt suggests that a separator can be mounted onto a support. (Truitt ¶ 40; FIG. 1 (showing a separator mounted onto a diamond shaped support).) Truitt further suggests that support per se can be releasably mounted—e.g., when treatment is completed. (Id. ¶ 41.)
Giesler suggests that a support can be mounted within a cavity and that said support can be used to retain cassettes. (Compare Giesler FIG. 3 (showing a tray 26 holding cassettes 22A–22C) with id. FIG. 1 (showing the tray 26 covered up within a cavity); col. 5, ll. 48–55.) Geisler teaches that its tray “aids the user in organizing and understanding the relationship of the components for the procedure that is to be run. It gives an organized, purposeful appearance to what otherwise would appear to be a conglomeration of tubing and components.” (Id. col. 10, ll. 1–6.) To this end, Geisler also suggests that using a tray simplifies set up and reduces tubing kinks by allowing for controlled tubing paths—both before and after set up. (Id. col. 10, ll. 7–11.)
As conveyed above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Truitt and Giesler with those of Odak, viz., such that at least a portion of the loading platform is configured in the manner claimed (e.g., mounted in a cavity and configured to be removable/installable, via translational motion) in order to yield the predictable results of: (1) providing retention of the integral assembly; (2) allowing the user to remove the support when treatment is completed; (3) aid the user in organizing and understanding the relationship between components for the procedure that is to be run; and (4) simplifying set up and reducing tubing kinks by KSR, 550 U.S. at 415–16.
With respect to claim 25, Odak does not appear to specify that the loading platform is configured to automatically move the disposable module into and out of association with the remainder of the durable module. Previously it has been held that “providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. MPEP § 2144.04(III) (citation omitted). With this holding in mind, it is respectfully submitted that the instant claim is insufficient to distinguish over the instant combination.
Response to Remarks4
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 6,471,855 B1, issued October 29, 2002 (“Odak”).
        2 EP 0829265 B1, published September 5, 2001 (“Truitt”).
        3 US 5,868,696 A, issued February 9, 1999 (“Giesler”).
        4 Remarks filed December 28, 2020.